Title: To James Madison from Ebenezer Sage, 14 January 1816
From: Sage, Ebenezer
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Sagharbor
                            Jany. 14th. 1816.
                        
                    
                    I trouble you with a few lines by desire of my friends at N. London. They have heard and appear to believe, that the late appointment of Genl. Cushing as Collector at that port, will not be confirmed, and that Elisha Tracy of Norwich; who now holds an office in the Quarter Master department, will be a candidate for the office. The most distant prospect of his success, creates among the republicans in that quarter, a very serious alarm and I believe justly, as but few characters could be found, where he is best known, who would be more unpopular. They wish in the event of another appointment to bring forward once more their old and faithful friend Nicoll Fosdick. I have known Capt. Fosdick 30 years, and believe there are but few men in our country, who would more faithfully discharge the duties of any public office, within his abilities, and the gift of the government. In this opinion I am sure I shall have the suffrages of all his political friends, and even enemies. It has for many years been the wish of his friends in Connecticut, that he should obtain the office in question, and at times, when a prospect of a change in the office has appeared probable, his name has been sent forward to the government, supported by the opinions & wishes of those who best knew & could best appreciate his worth. He was a revolutionary Officer, & still retains in their purity th⟨e good⟩ old principles of ’76. He has suffered much from the malevolence of faction, and but few have made greater sacrifices, in support of his principles, and the administration of his choice. Is a man of business, and remarkably industrious and accurate in the execution of it, and what is better than all He is an honest man, A Character applicable to too few I fear, of the servants of the public, especially of those who manage its money concerns, so few that all good men, upon viewing the sum total of waste and extravigant expenditures, are impatient for a reform. Permit me good sir in my humble retirement in these ends of the earth to make known to my Chief Magistrate my high opinion of his Character his public & private virtues with assurances of the continuence of my esteem and respect
                    
                        E Sage
                    
                